Citation Nr: 0710868	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  99-24 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for soft tissue sarcoma, to 
include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1970.  He served in Vietnam.  He has been awarded a 
Purple Heart Medal and a Combat Action Ribbon among other 
ribbons and medals.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Baltimore, Maryland, 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2003, the veteran testified at a hearing in 
Washington, D.C. before the undersigned Veterans Law Judge.  
A transcript of the proceeding is of record.  In December 
2005, the Board last remanded the matter to the RO/AMC.  In 
October 2006, the RO issued a Supplemental Statement of the 
Case in which it continued the denial of the claim.  Hence, 
the matter has been returned to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that the veteran's representative 
has argued that VA has failed in its duty to assist because 
it did not seek to obtain records after the veteran submitted 
a partially completed authorization for release of 
information.  While VA did request the veteran provide an 
authorization to release certain information from a certain 
hospital, it is ultimately up to the veteran to decide what 
information he is willing to release to VA.  Therefore, if 
the veteran wants VA to obtain certain information, he must 
specify what information, to include relevant dates, he is 
authorizing the VA to obtain and from whom.

In December 2005, the Board remanded this claim so that the 
claims folder could be returned to the examiner who conducted 
the VA examination in August 2005.  The examiner was asked to 
offer an opinion as to whether or not the veteran had a soft 
tissue sarcoma.  In the examiner's September 2006 opinion, he 
reported that, "I have reviewed the pathology report dated 
July 1985.  I would be unable to say without mere speculation 
as to whether or not the soft tissue sarcoma was related to 
military service."  The question the Board remanded to be 
answered by the examiner was whether or not there was a soft 
tissue sarcoma.  The examiner used the word "sarcoma" in 
his opinion, but the phrasing of the opinion suggests that he 
was simply stating that he could not answer the question that 
he believed was before him (whether sarcoma was related to 
service); and not that he was reporting that the veteran had 
a sarcoma.  The question remanded by the Board has not been 
answered. 

It is noted that the mass at issue has variously been called 
an angiolipoma and a hemangioma.  Two essential questions 
remain.  First-is the mass that was removed a "soft tissue 
sarcoma?"  If the mass can be so diagnosed, service 
connection would most likely be in order as related to 
herbicide exposure under applicable provisions.  Second-if 
the mass is not a soft tissue sarcoma, is there any 
reasonable basis to find it related to any in-service skin 
pathology such as furunculosis, or is the mass unrelated to 
service?  The case has been denied thus far on the basis that 
this is not a soft tissue sarcoma, and that the mass as 
diagnosed is unrelated to service or event or occurrence 
therein.

The December 2005 remand indicated that if the report on file 
was not sufficient to enter an informed decision, the 
examiner was to indicate so and the veteran was to be offered 
an opportunity to submit the tissue block if it could be 
found.  If appellant wants to provide a release to obtain the 
tissue block, he should do so to the RO/AMC.

A remand by the Board "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998).  As such, clarification as set out herein is needed.



Accordingly, the case is REMANDED to the RO/AMC for the 
following actions:

1.   The RO/AMC should return the claims 
folder to the examiner who conducted the 
VA examination in August 2005.  The 
examiner should review the veteran's 
claims folder, to specifically include the 
pathology report dated in July 1985.  
Thereafter, the examiner should offer an 
opinion as to whether it is as likely as 
not (i.e., at least a 50 percent 
probability) that the veteran had a soft 
tissue sarcoma.  That is, the question to 
which a response is needed is; Was the 
mass removed in 1985 a soft tissue 
sarcoma?  If the examiner determines that 
the veteran had any other type of tumor 
(other than a soft tissue sarcoma), the 
examiner should further express an opinion 
as to the likelihood that such is related 
to the veteran's active duty service.  If 
the report on file is not sufficient to 
enter an informed decision, the examiner 
should so indicate and the veteran should 
be offered an opportunity to submit the 
tissue block if it can be found.  
Appellant is notified herein that HE has 
to provide a comprehensive release form to 
obtain the tissue block, or should request 
himself that it be sent to the RO/AMC.  VA 
cannot, without his help, obtain this 
medical information from a private medical 
provider.

2.  After completing the requested 
notification and development, and any 
additional notification and/or development 
deemed warranted, the RO/AMC should 
readjudicate the claim in light of all 
pertinent evidence and legal authority.  
The RO/AMC should consider both service 
connection based upon exposure to 
herbicides and direct service connection.

3.  If the benefits sought on appeal 
remain denied, the RO/AMC must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case, and afford them the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



